        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and               )
JEFFREY COVINGTON,                )
                                  )
                Plaintiffs,       )
                                  )
vs.                               )                      Case No. 19-cv-00718-PRW
                                  )
CSAA FIRE AND CASUALTY            )
INSURANCE, d/b/a AAA FIRE AND     )
CASUALTY INSURANCE COMPANY, INC., )
                                  )
                Defendant.        )

      DEFENDANT’S OBJECTIONS TO PLAINTIFFS’ PROPOSED JURY
                        INSTRUCTIONS

       Defendant CSAA Fire and Casualty Insurance Company (“CSAA”) respectfully

objects to the following proposed jury instructions submitted by Plaintiffs. [Dkt. No. 54].

CSAA reserves the right to further its objections as to the proposed instructions below, or

others propounded by Plaintiffs depending on the Court’s rulings prior to and during trial,

and the evidence presented by Plaintiffs.

   • Proposed Instruction No. 1

       CSAA objects to this instruction as it is overly long, confusing and does not reflect

a neutral statement of the issues in this case. CSAA would propose the Court utilize the

preliminary statement in the Final Pretrial Report [Dkt. No. 58] for this instruction.




                                             1
          Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 2 of 9




   • Proposed Instruction No. 3

       CSAA objects to this instruction as there is no wear and tear damage at issue in this

case. Plaintiffs’ proposed instruction does, however, raise an issue that merits further

discussion. In Pitman v. Blue Cross & Blue Shield of Oklahoma, 217 F.3d 1291, 1298

(10th Cir. 2000), the authority cited by Plaintiffs for the instruction, the Tenth Circuit

opined:

       A basic rule of insurance law provides that the insured has the burden of
       showing that a covered loss has occurred, while the insurer has the burden of
       showing that a loss falls within an exclusionary clause of the policy.
       See McGee, 953 F.2d at 1205; Blair, 974 F.2d at 1221; Jenkins v.
       Montgomery Indus. Inc., 77 F.3d 740, 743 (4th Cir.1996); Fehring v.
       Universal Fidelity Life Ins. Co., 721 P.2d 796, 799 (Okla.1986) (holding that
       insurer failed to sustain burden of proving loss came within scope of
       exclusionary clause).

       As reflected in the denial letter (CSAA_COVINGTON 0445-446), the instant case

involves both “Perils Insured Against” and “Exclusions.” The applicable “Perils Insured

Against” are as follows:

       SECTION I PERILS INSURED AGAINST

       We insure against risk of direct physical loss to property described in
       Coverages A, B and C.

       We do not insure, however, for loss…[c]aused by…[c]onstant or repeated
       seepage or leakage of water or the presence or condensation of humidity,
       moisture or vapor, over a period of weeks, months or years unless such
       seepage or leakage of water or the presence or condensation of humidity,
       moisture or vapor is unknown to all “insureds” and is hidden within the walls
       or ceilings or beneath the floors or above the ceilings of a structure.

Conversely, the exclusions are found in a separate section of the Policy:




                                             2
        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 3 of 9




       SECTION I EXCLUSIONS

       We do not insure for loss caused directly or indirectly by any of the
       following. Such loss is excluded regardless of any other cause or event
       contributing concurrently or in any sequence to the loss. These exclusions
       apply whether or not the loss event results in widespread damage or affects
       a substantial area…"Fungi", Wet Or Dry Rot, Or Bacteria…

       We do not insure for loss to property described in Coverages A and B caused
       by any of the following. However, any ensuing loss to property described in
       Coverages A and B not precluded by any other provision in this policy is
       covered...Faulty, inadequate or defective…[d]esign, specifications,
       workmanship, repair, construction, renovation, remodeling, grading,
       compaction; [m]aterials used in repair, construction, renovation or
       remodeling; or [m]aintenance…of part or all of any property whether on or
       off the "residence premises.".

To the extent CSAA seeks to establish the applicability of any “Exclusion” – here, the loss

caused by fungi or bacteria or loss caused by faulty construction, design, repair or

maintenance – CSAA agrees that, once Plaintiffs establish the existence of a covered loss,

the burden of proof shifts to CSAA to establish that the covered loss is excluded.

       However, this is not the case for the seepage/moisture provision, as it is not an

“Exclusion,” but rather part of the definition of coverage itself. See e.g., Chadwell v. New

Jersey Mfrs. Ins. Co., No. A-3931-09T3, 2011 WL 31353, at *3–4 (N.J. Super. Ct. App.

Div. Jan. 6, 2011) (“[The insurer] does not rely on a…exclusion. [It] relies on the

unambiguous language of the mold endorsement defining the scope of the coverage.”).

This distinction is comparable to the legal treatment of elements of a cause of action and

affirmative defenses. A plaintiff must establish the elements of an action, i.e., a contract

claim requires the existence of a contract (which is itself defined by the existence of offer,

acceptance and consideration), breach of the contract and resulting damages, while the


                                              3
         Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 4 of 9




defendant may prove that the breach occurred six years ago, and thus be relieved of

liability, despite the plaintiff having proved all the elements of the action.

       Thus, in Advantage Homebuilding, LLC v. Maryland Cas. Co., 470 F.3d 1003, 1008

(10th Cir. 2006), the Tenth Circuit (applying Kansas law), provided:

       [T]he insured has the “burden of proving he or she falls within the coverage
       provisions” of the policy. Brumley v. Lee, 265 Kan. 810, 963 P.2d 1224,
       1232 (Kan.1998). More specifically, “the insured has the burden of proof
       to establish the nature and extent of any loss and that the loss claimed was
       caused by one of the perils insured against (‘covered’) by the
       policy.” Kansas Farm Bureau Ins. Co. v. Reynolds, 16 Kan.App.2d 326, 823
       P.2d 216, 218 (Kan.App.1991) (internal quotation marks omitted). Assuming
       the insured can satisfy this burden, the insurer then has the burden of proving
       that any exclusionary clauses within the policy apply to preclude coverage.
       Exploration Place, Inc. v. Midwest Drywall Co., 277 Kan. 898, 89 P.3d 536,
       541 (Kan.2004).

(Emphasis added).

       McCarty v. Occidental Life Ins. Co. of Cal., 1954 OK 55, 268 P.2d 221, 225,

discussed distinction between “conditions of liability” and “exclusions.” On appeal, the

plaintiff complained that the trial court should have given a jury instruction which imposed

the burden of proof of “affirmative defenses” (policy terms relating to medical conditions

or crime assault that were the cause or contributed to the injury) on the defendant. The

plaintiff contended that the enumerated provisions “constitute[d] exclusions from the

accidental death benefits provisions, as distinguished from the conditions of liability

contained in the policy.” Id. The Oklahoma Supreme Court affirmed the trial court’s

refusal to give such an instruction: “[T]he insurer contracted to pay in the event of

accidental death. This being the condition of liability it was incumbent upon plaintiff to

accept and discharge the burden of establishing death by accidental means.” See also,

                                               4
         Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 5 of 9




Metro. Life Ins. Co. v. Rosier, 1941 OK 314, 189 Okla. 448, 117 P.2d 793, 795 (reaching

a similar conclusion regarding a life policy’s double indemnity clause for accidental death).

In sum, Oklahoma courts recognize the distinction between conditions of liability, which

address the scope of coverage (the equivalent of the elements of a cause of action), and

exclusions (affirmative defenses). In the former instance, the burden of proof is on the

plaintiff, not the defendant.

       CSAA reserves any further objections to this type of instruction, given Plaintiffs

have not specifically identified what exclusions or other policy provisions they intend to

include here.

   • Proposed Instruction No. 5

       The parties have not engaged expert witnesses in this litigation.

   • Proposed Instruction No. 7

       The modification of the uniform instruction is unnecessary, confusing and

inaccurate. In particular, “the amounts due under the policy,” if any, are not inherently the

same as “the amounts claimed due by Plaintiffs.”

   • Proposed Instruction No. 9

       The modification of the uniform instruction is unnecessary and confusing.

   • Proposed Instruction No. 11

       There is no issue of a non-delegable duty in this case.

   • Proposed Instruction No. 12

       Plaintiffs request a jury instruction that would provide:



                                             5
        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 6 of 9




       You are instructed that the knowledge and belief of the insurer during the
       time period the claim is being reviewed is the focus of a bad-faith claim.
       Defendant may not rely upon a defense that was not communicated to
       Plaintiffs as a reason for delay or denial of the claim at that time.

Dkt. No. 54 at 16.

       Plaintiffs do not present any authority supporting for their contention. Buzzard v.

McDanel, 1987 OK 28, 736 P.2d 157, 159 (quoted by both Buzzard v. Farmers Ins. Co.,

1991 OK 127, 824 P.2d 1105, 1109, and Newport v. USAA, 2000 OK 59, ¶ 10, 11 P.3d

190, 195, which Plaintiffs also cite) simply states that the key issue in a bad faith claim is

whether the insurer had a “good faith belief, at the time its performance was requested, that

it had justifiable reason for withholding payment under the policy.” 1 These cases do not

in any way indicate that such information can only be gleaned from the denial letter – there

are certainly other sources such as notes in the claim file, testimony of the adjusters

involved with the file and even the policy itself). Nor do the cases suggest that the insurer

has waived a defense that is not included.

       To the contrary, “[c]ourts in this Circuit have declined to prohibit an insurer from

enforcing a policy exclusion that it did not cite as the basis for initial claim denial.”

McCrary v. Country Mut. Ins. Co., 180 F. Supp. 3d 915, 921 (N.D. Okla. 2016); see also,

Cust–O–Fab Serv. Co., LLC v. Admiral Ins. Co., 158 Fed.Appx. 123, 129–30 (10th


1
  Similarly, the Rhode Island case cited by Plaintiffs simply provides: “Insurers doing
business in Rhode Island have an implied obligation to promptly and fully respond to their
insured, to investigate a claim and to subject that claim to appropriate review. An insurer
has a responsibility to assemble all the facts necessary for a fair and comprehensive
investigation before it refuses to pay a claim and may not base a defense to bad faith on
later acquired information.” Skaling v. Aetna Ins. Co., 799 A.2d 997, 1010 (R.I. 2002).

                                              6
        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 7 of 9




Cir.2005); Gallegos v. Safeco Ins. Co. of Am., 646 F. App'x 689, 695 (10th Cir. 2016).

Like the denial letters in both McCrary, 180 F. Supp. 3d at 921, and Cust-O-Fab, 158

Fed.App. at 129, the denial letter here expressly included a provision reserving additional

defenses: “We reserve the right to provide any additional facts or legal support for our

decision.” CSAA_COVINGTON 446. Plaintiffs were similarly afforded the right to

provide additional information in support of their claim, id., an option which they did, in

fact, pursue, by submitting a subsequent engineering report, although, after review, CSAA

maintained it original position (as the report did not add any additional material

information).

       Plaintiffs can presumably challenge what facts, provisions of the policy or other

information CSAA relied upon when it made its determination – contending, for example,

that CSAA did, in fact, put all such information in its denial letter – but CSAA is also

entitled, should it chose to do so, to submit evidence from the claim file, testimony of

witnesses and the policy itself, of other grounds considered in reaching its determination.

   • Proposed Instruction No. 16

       If appropriate (which CSAA denies as there are no grounds for punitive damages

whatsoever), Plaintiffs’ modified/combined instruction is unnecessarily lengthy and

confusing. CSAA would propose the Court utilize the model instruction OUJI-Civ. No.

22.7, subject to the deletion of language not supported by the evidence.

   • Proposed Instruction No. 17

       CSAA objects to the proposed breach of contract verdict form as it does not provide

a means for the jury to identify which party is prevailing. OUJI-Civ. No. 5.7, the cited
                                             7
        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 8 of 9




provision, does not apply to breach of contract claims. CSAA would propose the Court

utilize OUJI-Civ. No. 1.12 for the breach of contract verdict form.

   • Proposed Instruction No. 18

       If appropriate (which CSAA denies as there are no grounds for punitive damages

whatsoever), the form submitted by Plaintiffs does not include a means by which the jury

can select if it does or does not find that CSAA acted with either reckless disregard or

intentionally and with malice (i.e., it reads: “We do do not ___”). If necessary, Defendant

would propose the Court utilize OUJI-Civ. No. 5.6 and 5.7.

   • Proposed Instruction No. 18

       If appropriate (which CSAA denies as there are no grounds for punitive damages

whatsoever), the form submitted by Plaintiffs is not supported by any authority. Defendant

would propose the Court utilize, if necessary, OUJI-Civ. No. 5.10 and 5.11.

                                                 Respectfully submitted,

                                                 s/ Matthew C. Kane
                                                 Gerard F. Pignato, OBA No. 11473
                                                 Matthew C. Kane, OBA No. 19502
                                                 Joshua K. Hefner, OBA No. 30870
                                                 RYAN WHALEY
                                                 400 North Walnut Avenue
                                                 Oklahoma City, Oklahoma 73104
                                                 Telephone: 405-239-6040
                                                 Facsimile: 405-239-6766
                                                 Email:       jerry@ryanwhaley.com
                                                              mkane@ryanwhaley.com
                                                              jhefner@ryanwhaley.com

                                                 ATTORNEYS FOR DEFENDANT


                                            8
        Case 5:19-cv-00718-PRW Document 64 Filed 09/03/20 Page 9 of 9




                             CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I transmitted the attached document to
the Clerk of Court using the ECF System for filing. Based on the records currently on file,
the Clerk of Court will transmit a Notice of Electronic Filing to the following registrants:

       Douglas J. Shelton, Esquire
       SHELTON & WALKLEY LAW GROUP
       7701 South Western Avenue, Suite 201
       Oklahoma City, Oklahoma 73139
       Telephone:    405-605-8800
       Facsimile:    405-601-0677
       Email: dshelton@sheltonlawok.com


                                                  s/ Matthew C. Kane
                                                  For the Firm




                                              9
